Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                     INFORMATIONAL NOTICE TO APPLICANT
2.	Applicant must file an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor no later than the expiration of the time period set in the "Notice of Allowability" to avoid abandonment. See 37 CFR 1.53(f).
The item(s) indicated below are also required and should be submitted with any reply to this notice to avoid further processing delays.
• A properly executed inventor's oath or declaration has not been received for the following inventor(s):
Avik Sengupta 
Sameer Pawar 
Alexei Vladimirovich Davydov 
Guotong Wang
Gregory Vladimirovich Morozov

  Reason for Allowance
3.	Regarding claims 21-38, the prior art fails to teach or suggest an apparatus of a user equipment (UE), the apparatus comprising a processing circuitry, wherein to 
Regarding claims 39-40, the prior art fails to teach or suggest a non-transitory computer-readable storage medium that, stores instructions for execution by one or more processors of a base station, the instructions to configure the one or more processors for demodulation reference signal (DMR8) processing in a New Radio (NR) network and to cause the base station to decode a DMRS received with uplink data via the PUSCH, the DMRS associated with a set of low Peak-to-Average-Power-Ratio (PAPR) base sequences of length L, L being one of 12, 18 or 24, corresponding to the pi/2~BPSK modulation scheme, in combination with other limitations, as specified in the independent claim 39. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner